Title: Bartholomew Dandridge, Jr., to Henry Knox, 30 March 1794
From: Dandridge, Bartholomew Jr.
To: Knox, Henry


          
            [Philadelphia] 30th March 1794
          
          By the President’s order Bw Dandridge has the honor to transmit to the Secretary of War
            the Letter herewith enclosed from the Govr. of Pennsylvania—dated the 28
            instant—together with its enclosures, numbered from 1 to 7. The
            President requests the Secretary to take into consideration the Act No. 1—for raising
            four defence companies—and if he should entertain any doubt with respect to the
            constitutionality thereof, to take the opinion of the Atty Genl upon
            it—and report the result to the President.
        